DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/02/2021.
Claims 1-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 are either directed to a system, and method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8.  Claim 1 recites the limitations of:
A method of transacting user information on the basis of massage equipment, the method comprising:
inquiring of a user whether the user agrees to externally provide user information in advance;
when the user agrees to the inquiry in advance, collecting user information including biometric information of the user from the massage equipment and storing the user information;
providing the stored user information to a third party company server;
calculating the amount of money to be paid to the user for externally providing the user information; and
paying the calculated amount of money to an account of the user.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 8 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
Claim 1 is further abstract 
This judicial exception is not integrated into a practical application. In particular, the claims only recite third party company server (Claim 1) massage equipment, a service providing server, and third party company server (claim 8).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (NOTE: The massage equipment is considered part of a computer as it is discusses at a high level of generality and only acts as a sensor.) Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 
The claims recited further additional elements of “collecting user information including biometric information of the user from the massage equipment and storing the user information; providing the stored user information to a third party company server;” The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1 and 8 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification (page 43 line 15 – page 46 line 7) about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, and 9-13 further define the abstract idea that is present in their respective independent claims 1, and 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, and 9-13 are directed to an abstract idea.  Thus, the claims 1-13 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (WO 2016122183 A1) in view of Nichimu (JP 2003275263 A).

Regarding claims 1 and 8 

Kwang teaches: 
when the user agrees to the inquiry in advance, collecting user information including biometric information of the user …  and storing the user information; (See at least Kwang (pages 5 paragraph 7 - page 6 paragraph 2) The IoT apparatus 10 may collect various data while providing the data to the data relay server 200 while operating. For example, the IoT apparatus 10 mounted on a vehicle collects information about a vehicle speed, an external temperature of a vehicle, weather (rain, snow, etc.), road surface conditions, and the like, along with a GPS location and visual information from which the information is collected. 200 may be provided. The data collected by the IoT apparatus 10 may include not only data obtained in the surrounding environment of the IoT apparatus 10, but also data generated while the IoT apparatus 10 operates.  
The seller terminal 100 is an information communication terminal that is used by a data seller who provides data collected by the IoT apparatus 10 to the data broker server 200 and is paid accordingly. Here, data sellers can provide data collected from things they carry with them, such as smart phones and wearable devices, such as smart phones and wearable devices, and not only individuals, but also public organizations, for-profit corporations, and not-for-profit corporations. Groups may also be included.
 
providing the stored user information to a third party company server;  (See at least Kwang (page 6 paragraph 3) The data seller may register the thing device 10 held by the seller terminal 100 in the data brokerage server 200 and sell the data collected from the thing device to the data buyer. The data seller may sell all data items that can be provided by the IoT apparatus registered in the data mediation server 200, but may select and sell only some data items. For example, the data seller may register the plurality of thing devices 10 with the data mediation server 200, and register and sell a combination of data provided by each thing device 10 with the data broker server 200.
 
calculating the amount of money to be paid to the user for externally providing the user information; and (See at least Kwang (page 6 paragraph 5)Meanwhile, the data seller may access the data brokerage server 200 through the seller terminal 100 to inquire the transaction price of the data item to be sold, and determine the selling price with reference to this. The transaction price may be determined based on a predetermined unit for the data item. The predetermined unit may be implemented to follow the unit defined by the thing device manufacturer or the app developer.
paying the calculated amount of money to an account of the user.  (See at least Kwang (page 7 paragraph 5) The data mediation server 200 includes a data sale registration corresponding to a transaction condition among each data sale registration registered through the plurality of seller terminals 100 and each data purchase registration registered through the plurality of buyer terminals 300. If there is a data purchase registration, a data transaction can be concluded. In addition, the data brokerage server 200 may divide and settle the data transaction price to the data seller who provided the data and the manufacturer of the thing device which provided the data according to a predetermined criterion. Settlement criteria can be set in various ways, for example, a percentage of the amount excluding fees can be settled to the data seller and the rest to the manufacturer)
However Kwang does not teach “inquiring of a user whether the user agrees to externally provide user information in advance;” and collecting user information from massage equipment.  

However Nichimu teaches:
inquiring of a user whether the user agrees to externally provide user information in advance (See at least Nuchumi [0084] When the server 300 receives the ID information transmitted from the massage machine 1 (S701), the server 300 executes an authentication process based on the received ID information (S702), and determines whether the authentication has succeeded or failed (S702). S703). As a result, if it is determined that the authentication has failed (failed in S703), authentication failure information indicating that the authentication has failed is transmitted to the massage machine 1 (S704).

collecting user information from massage equipment and storing the user information (See at least Nichimu [0089] and [0093]: [0089] First, the massage machine 1 acquires the biological information of the user as in step S404 in the first embodiment (S605), and displays the acquired biological information on the display unit 30a of the remote controller 30 (S606). And the biometric information acquired in step S605 and the attribute data of the user inputted in advance are transmitted to the server 300 (S607). And [0093] When receiving the examination information transmitted from the client 4 (S711), the server 300 transmits the received examination information to the massage machine 1 (S712). When receiving this examination information (S608), the massage machine 1 stores the received examination information in the ROM 42 (S609). Then, the diagnosis information is displayed on the display unit 30a of the remote controller 30 (S610).)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for brokering data transaction of Kwang with the wireless massaging system program database and massaging machine of Nichimu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “massage system including a massage machine and a doctor-side computer that is communicably connected to the massage machine and is used to perform a medical examination of a user.” (NIchimu [0011]) Therefore, Claims 1 and 8 are obvious over the disclosure of Kwang and Nichimu


Regarding claim 2 


Kwang does not specifically teach: “wherein the collecting and storing of the user information comprises: measuring biometric information through a biometric information measurement module provided in the massage equipment; acquiring at least one of the user's life-log data, information related to lifestyle medicine, genome information, and medical treatment information through an electronic device interoperating with the massage equipment; and building a database from time-series health information of each individual on the basis of at least one of the biometric information, the life-log data, the information related to lifestyle medicine, the genome information, and the medical treatment information.”

However Nichimu teaches:

wherein the collecting and storing of the user information comprises: measuring biometric information through a biometric information measurement module provided in the massage equipment; (See at least Nichimu [0042] FIG. 4 is a block diagram illustrating a configuration of the massage machine 1 included in the massage system according to Embodiment 1 of the present invention. The control part 40 is incorporated in the lower part of the backrest part 3 of the massage machine 1 (not shown). As shown in FIG. 3, the control unit 40 mainly includes a CPU 41, a ROM 42, a RAM 43, an input / output interface 44, and an external storage device 48. The input / output interface 44 is connected to a load cell 33 and a communication unit 51 provided outside the control unit 40, and a remote controller 30, a headphone 31, and a blood pressure measurement device 32 provided outside the massage machine 1)

acquiring at least one of the user's life-log data, information related to lifestyle medicine, genome information, and medical treatment information through an electronic device interoperating with the massage equipment;  (See at least Nichimu [0019] The massage machine according to the present invention includes a massage mechanism for stimulating the body of the user, a drive unit that drives the massage mechanism, and a control unit that controls a drive operation of the drive unit with respect to the massage mechanism. A biological information acquisition unit that acquires biological information of the user, a biological information transmission unit that transmits the biological information acquired by the biological information acquisition unit to the outside, and biological information transmitted by the biological information transmission unit A diagnostic information receiving unit that receives externally the physical state information relating to the physical state of the user generated based on the medical information, and a physical state information output unit that outputs the physical state information received by the diagnostic information receiving unit It is characterized by providing.)
building a database from time-series health information of each individual on the basis of at least one of the biometric information, the life-log data, the information related to lifestyle medicine, the genome information, and the medical treatment information (See at least Nichimu [0093] When receiving the examination information transmitted from the client 4 (S711), the server 300 transmits the received examination information to the massage machine 1 (S712). When receiving this examination information (S608), the massage machine 1 stores the received examination information in the ROM 42 (S609). Then, the diagnosis information is displayed on the display unit 30a of the remote controller 30 (S610).)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for brokering data transaction of Kwang with the wireless massaging system program database and massaging machine of Nichimu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “massage system including a massage machine and a doctor-side computer that is communicably connected to the massage machine and is used to perform a medical examination of a user.” (Nichimu [0011]) Therefore, Claim 2 is obvious over the disclosure of Kwang and Nichimu


Regarding claims 3 and 9 

wherein the calculating of the amount of money to be paid to the user for externally providing the user information comprises: acquiring at least one of the number of user information items that have been agreed to externally provide in advance and types of the items; acquiring the user's frequency of using the massage equipment; acquiring the user's detailed usage information related to various products of a company including the massage equipment; and differentially calculating the amount of money to be paid to the user according to at least one of the number of user information items that have been agreed to externally provide in advance, the types of the items, the user's frequency of using the massage equipment, and the user's detailed usage information.  (See at least Kwang (page 6 paragraph 6) The data seller may register a data sale on the data brokerage server 200 by determining a data item and a selling price for sale through the seller terminal 100. When registering a data sale, only one data item may be used. However, a combination of two or more data items that can be provided by the IoT apparatus 10 owned by the data seller may be registered for sale at one sale price. Of course, even if a combination of two or more data items is registered as one selling price, it is also possible to set the selling price for each data item separately)

Regarding claims 5 and 11 


The method of claim 3, wherein the acquiring of the user's detailed usage information comprises cumulatively calculating the amount of money that the user has paid for at least one product of the company.  (See at least Kwang (page 6 paragraph 4)  The data seller may access the data mediation server 200 through the seller terminal 100 to check the data providing items of the corresponding thing device, and select a data item for sale therefrom. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (WO 2016122183 A1) in view of Nichimu (JP 2003275263 A) and further in view of Sun (KR 101729646 B1).

Regarding claims 4 and 10 

Kwang does not specially teach “The method of claim 3, wherein the acquiring of the user's detailed usage information comprises: calculating the number of times that the user has uploaded advertising content of at least one product of the company online; and acquiring priority order information preset by the company for the product of which the advertising content has been uploaded.”

wherein the acquiring of the user's detailed usage information comprises: calculating the number of times that the user has uploaded advertising content of at least one product of the company online; and (See at least Sun  (Page 6 paragraphs 7 and 8) “Meanwhile, the intermediary unit 120 may generate the conversion information and then match the unique ID code of the individual corresponding to the conversion information, thereby satisfying the request information and the usage conditions according to the marketing object request information The converted information corresponding to each of the extracted one or more pieces of personal information can be matched with the unique identification code.      
Also, the intermediary unit 120 generates marketing object information including conversion information and unique identification code corresponding to each of the extracted one or more pieces of personal information, transmits the marketing object information to the corporate terminal 20, Information can be provided.”


acquiring priority order information preset by the company for the product of which the advertising content has been uploaded.  (See at least Sun (page 6 paragraph 9_ “In addition, the intermediary unit 120 may generate the enterprise authority information based on the marketing object information, store it in the enterprise DB 102 and match the enterprise information about the enterprise that transmitted the marketing object request information, The usage right of the personal information may be determined based on the enterprise right information when the marketing service using the marketing target information is requested from the agent.”



It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for brokering data transaction of Kwang with Service providing apparatus for supporting marketing based on personal information of Sun since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “capable of providing personal information to be used for marketing of a company by collecting the personal information of a user, and performing a supporting process to improve the marketing efficiency of the company while effectively protecting the personal information, at the same time” (Sun (abstract)) Therefore, Claims 4 and 10 are obvious over the disclosure of Kwang and Nichimu and Sun. 


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (WO 2016122183 A1)  in view of Nichimu (JP 2003275263 A) and further in view of Krause (US 2014/0195365 A1).

Regarding claims 6 and 12 

The method of claim 3, wherein the acquiring of the user's detailed usage information comprises: acquiring the user's current rental status information of at least one product of the company; calculating a time period remaining until a time point at which rental ends from the current rental status information; and (See at least Kwang (page 6 paragraph 4) The data seller may access the data mediation server 200 through the seller terminal 100 to check the data providing items of the corresponding thing device, and select a data item for sale therefrom. Here, the possession of the thing device 10 may include not only the purchase and possession of the thing device 10 but also a case of renting the thing device 10 for a certain period of time.)

However Kwang does not specifically teach: determining whether the time period remaining until the time point at which the rental ends corresponds to a preset promotion time period.  

However Krause claim 2 recites “wherein the user selected the deal, and the rental period comprising an initial rental period, further comprising presenting an offer for another rental period larger than the initial rental period for an amount greater than the specified amount.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for brokering data transaction of Kwang with bidding on product and service rentals of Krause since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because for “a method for auctioning includes presenting selection between a deal for a rental period for a product that enables a user to purchase a rental period for a specified amount and an auction a rental period for a product over an auction period.” (Krause (abstract)) Therefore, Claims 6 and 12 are obvious over the disclosure of Kwang and Nichimu and Krause. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (WO 2016122183 A1)  in view of Nichimu (JP 2003275263 A) and further in view of Lam (PG PUB US 2016/0342977 A1).
Regarding claims 7 and 13 

Kwang does not specially teach: “The method of claim 1, wherein the paying of the calculated amount of money to the account of the user comprises paying the calculated amount of money in dedicated virtual currency used on the basis of a blockchain, and when the dedicated virtual currency is paid to the account of the user, the blockchain 15includes details of a transfer path of the user information.”
However Lam teaches:
The method of claim 1, wherein the paying of the calculated amount of money to the account of the user comprises paying the calculated amount of money in dedicated virtual currency used on the basis of a blockchain, and when the dedicated virtual currency is paid to the account of the user, the blockchain 15includes details of a transfer path of the user information.” (See at least Lam [0145] “In at least one embodiment of the present invention, a user may associate or otherwise link multiple accounts to at least one private key or a hierarchy key. An account may be at least one of the following; a second set of data, a blockchain, a bank account, a stock exchange, a notification system, a personal account, a business account, a real account, a nominal account or any other account suitable for sending and receiving a monetary unit, asset or any other predetermined value. In another embodiment, the system may be adapted to transfer or transact at least one virtual asset or virtual currency between a first address and/or account to a second address and/or account.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for brokering data transaction of Kwang with method for virtual asset transactions of Lam since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because for a “system for digital currency transactions and, more specifically, a method and system for cryptocurrency transactions across ledgers or blockchains.”(Lam (abstract)) Therefore, Claims 7 and 13 are obvious over the disclosure of Kwang and Nichimu and Lam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693